           Case 1:20-cv-03606-KPF Document 19 Filed 08/18/20 Page 1 of 4




                                                                         MEMO ENDORSED
JAMES E. JOHNSON                       THE CITY OF NEW YORK                               ANDREW B. SPEARS
Corporation Counsel                                                                 Assistant Corporation Counsel
                                   LAW DEPARTMENT                                           phone: (212) 356-3159
                                                                                               fax: (212) 356-1148
                                          100 CHURCH STREET                                  aspears@law.nyc.gov
                                          NEW YORK, N.Y. 10007

                                                                 August 17, 2020
VIA ECF
Hon. Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      Mark McKinley v. City of New York, et al.,
                 20 Civ. 3606 (KPF)

Your Honor:

        I am the attorney assigned to represent defendant the City of New York (“the City”) in
the above-referenced matter. The City writes: (1) to clarify Court’s Order of August 11, 2020
(ECF No. 17) in light of the filing of plaintiff’s Amended Complaint (ECF No. 14); and (2) to
respectfully request that the initial pretrial conference scheduled for August 25, 2020 at 12:00
p.m. be adjourned until after the City’s response to the Court’s Valentin Order, currently due on
October 10, 2020. (ECF No. 17). This is the City’s first request for an adjournment. Plaintiff
does not consent to the requested adjournment.

        By way of background, the Complaint alleges that on March 27, 2018, plaintiff was
falsely arrested, illegally searched, and subjected to excessive force by five “John Doe” NYPD
officers.1 (See ECF No. 2). More specifically, plaintiff alleges that he was falsely arrested,
illegally searched, and subjected to excessive force inside the lobby of 64 Essex Street, New
York, NY, by four unidentified NYPD officers and then later illegally strip-searched and
subjected to excessive force inside the 9th Precinct by “John Doe #2.” (Id.) On May 11, 2020,
the Court issued a Valentin Order instructing this Office to identify the “John Doe” defendants
named in plaintiff’s Complaint by July 10, 2020. (ECF No. 6). On May 15, 2020, the Court
issued a Notice of Initial Pretrial Conference, scheduling a conference for August 25, 2020, at

1
  The “John Doe” officers are identified in the Complaint as, “POLICE OFFICER JOH.N DOE, Shield No.
947732,” (referred to herein as “John Doe #1”); “POLICE OFFICER JOHN DOE, working in the 9th Precinct”
(referred to herein as “John Doe #2”); “POLICE OFFICER JOHN DOE, working special narcotics north” (referred
to herein as “John Doe #3”); “POLICE OFFICER JOHN DOE, working special narcotics north” (referred to herein
as “John Doe #4”); and “POLICE OFFICER JOHN DOE, working special narcotics north” (referred to herein as
“John Doe #5”).
         Case 1:20-cv-03606-KPF Document 19 Filed 08/18/20 Page 2 of 4




12:00 p.m., and instructing the parties to each file a pre-conference letter by August 20, 2020.
(ECF No. 8).

         On July 10, 2020, the City wrote to provide the names and service addresses of three of
the five “John Doe” defendants, further explaining that it could not identify the remaining two
“John Does” without additional information. (ECF No. 11). On July 14, 2020, the Court
ordered plaintiff to “provide any additional information to assist with the identification of the
remaining two ‘John Doe’ defendants” by August 4, 2020.” (ECF No. 13). The Court further
noted that “[o]nce all defendants that can be identified have been identified, the Court will issue
a schedule for amended pleadings and responses.” (Id.) On August 4, 2020, plaintiff submitted
a letter purporting to provide sufficiently identifying information as to “John Does #2 and #5,” as
well as an Amended Complaint naming the three defendants previously identified by the City on
July 10, 2020. (ECF Nos. 14, 15). On August 5, 2020, pursuant to the Court’s Notice of Initial
Pretrial Conference, plaintiff submitted a pre-conference letter. (ECF No. 16). On August 11,
2020, the Court ordered this Office to “ascertain the full identity and badge numbers (if
applicable) of the two remaining ‘John Doe’ Defendants” within sixty days.” (ECF No. 17).
The Court further noted that although plaintiff had “already amended his complaint to name as
defendants the three officers that Corporation Counsel identified in its July 10, 2020 letter…[it
would] grant Plaintiff leave to amend the Complaint again if any additional Defendants are
identified.” (Id.)

        The City is respectfully requesting clarification of the Court’s Order, to confirm that the
City’s response to the Amended Complaint will be due following the identification of the “John
Doe” defendants, and any further amendment to the Complaint. The Court previously ordered
that a schedule for amended pleadings and responses would be issued following the
identification, if any, of the remaining “John Doe” defendants. (See ECF Nos. 13, 17).
However, plaintiff subsequently filed an Amended Complaint, to which the City’s deadline to
respond would otherwise be August 18, 2020. See Fed. R. Civ. P. 15(a)(3). As it appears the
Court intended to schedule responses to any amended pleadings for after the identification of the
remaining “John Doe” defendants, the City is respectfully requesting confirmation that no
response to the Amended Complaint need be filed by the City until any remaining “John Does”
who can be identified have been identified.

        The City is further respectfully requesting that the August 25, 2020 initial pretrial
conference be adjourned. There are no outstanding motions in this case, and the only existing
deadline relates to the City’s Valentin obligation. As the City is still making efforts to identify
the remaining two “John Does” in this case, it would be premature to fix a discovery schedule at
this time. Adjourning the conference will conserve the resources of the parties and the Court.
Accordingly, the City respectfully requests that the Court adjourn the conference scheduled for
August 25, 2020, to a date following the identification, if any, of “John Does #2 and #5”.




                                                2
             Case 1:20-cv-03606-KPF Document 19 Filed 08/18/20 Page 3 of 4




          The City of New York thanks the Court for its time and attention to this matter.

                                                                         Respectfully submitted,

                                                                         Andrew B. Spears                     /s
                                                                         Andrew B. Spears
                                                                         Assistant Corporation Counsel
                                                                         Special Federal Litigation Division



cc:       VIA U.S. MAIL
          Mark McKinley
          18-A-3270
          Elmira Correctional Facility2
          P.O. Box 500
          Elmira, NY 14902

          Mark McKinley
          18-A-3270
          Marcy Correctional Facility
          9000 Old River Road
          P.O. Box 3600
          Marcy, NY 13403




2
    Upon information and belief, plaintiff was relocated to Marcy Correctional Facility on August 13, 2020.



                                                           3
                 Case 1:20-cv-03606-KPF Document 19 Filed 08/18/20 Page 4 of 4



    Defendants' obligation to respond to Plaintiff's First Amended
    Complaint (Dkt. #14), is hereby stayed pending Defendants' response to
    the Court's August 11, 2020 Order directing Corporation Counsel to
    identify the remaining John Doe Defendants. (Dkt. #17). After
    Defendants provide a response to the August 11, 2020 Order, Plaintiff
    may seek to amend his complaint to add additional defendants. At that
    time, the Court will set a schedule for Plaintiff to further amend his
    complaint, for Defendants to respond to Plaintiff's complaint, and for
    the development of a case management plan. For the same reason, the
    conference scheduled for August 25, 2020, is hereby adjourned sine die.

    Dated:        August 17, 2020                  SO ORDERED.
                  New York, New York


A copy of this Order was mailed by Chambers to:

Mark McKinley                                      HON. KATHERINE POLK FAILLA
18-A-3270                                          UNITED STATES DISTRICT JUDGE
Elmira Correctional Facility
P.O. Box 500
Elmira, NY 14902

A copy of this Order was mailed by Chambers to:
Mark McKinley
18-A-3270
Marcy Correctional Facility
9000 Old River Road
P.O. Box 3600
Marcy, NY 13403
